Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jackie Lewis Robinson appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Robinson’s motion for appointment of counsel and affirm for the reasons stated by the district court. Robinson v. Runion, No. 1:11-cv-00542-TSE-TCB (E.D. Va. filed Aug. 29, *2752011; entered Sept. 1, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.